Citation Nr: 0333330	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sickle cell 
disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for left knee 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from March 1976 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes to that the veteran's October 2000 claim 
listed his disability as arthritis.  The RO July 2001 rating 
decision subsequently adjudicated a claim for left knee 
arthritis.  However, both the veteran's January 2002 notice 
of disagreement and February 2002 VA Form 9 raise a claim for 
arthritis in joints other than the left knee.  The Board 
refers this matter to RO for all necessary development and 
adjudication.

Additionally, the Board notes that the veteran, on his VA 
Form 9, requested a hearing at a local VA office before a 
member of the Board of Veterans' Appeals.  A hearing was 
scheduled for September 9, 2002, however, the veteran failed 
to report for the hearing.

REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

Additionally, review of the claims folder reveals  notice 
from the RO to the veteran that complies with VCAA 
requirements and a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In the Paralyzed 
Veterans of America decision the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In the present case the RO 
requested the information within 30 days of the letter.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran's February 2002 
VA Form 9 states that his sickle cell trait was aggravated by 
service related physical exertion; his diabetes was initiated 
by the type of diet he received during his period of active 
service; and his arthritis, present throughout his body, 
developed due to the "very cold surroundings and climates 
that I served my duties under."  

First, the claims folder does not contain a final 
determination as to whether or not the veteran suffers from 
sickle cell disease.  Service medical records reveal that the 
veteran was first diagnosed with sickle cell trait while in 
service and that the veteran experienced a manifestation of 
sickle cell anemia while in service.  Although the veteran 
has submitted private treatment records that ascertain he has 
sickle cell trait, there is no evidence in the record that 
the veteran currently has sickle cell disease.  Because the 
presence of sickle cell disease is unclear from the record, 
the Board finds that the duty to schedule the veteran for an 
examination has been triggered.  38 C.F.R. § 3.159(c)(4)(C).   

Additionally, the Board finds that an examination is not 
required regarding the veteran's diabetes mellitus.  There is 
no indication from the service medical records that the 
veteran suffered from diabetes mellitus while in service.   
Moreover, the veteran's diabetes mellitus was not diagnosed 
until 1996, thirteen years after service.  Although the 
veteran currently has diabetes mellitus there is no evidence 
in the record that indicates that the current diabetes 
mellitus is associated with the veteran's period of active 
service, therefore the VA does not have a duty to secure an 
examination or an opinion.  38 U.S.C.A. § 5103A(d).  

Finally, the claims folder does not contain a final 
determination as to the etiology of the veteran's left knee 
arthritis.  The veteran exhibited problems with pain and 
swelling in his left knee while in service and checked off as 
having an arthritis condition in his separation examination.  
Furthermore, the veteran has been diagnosed as currently 
having arthritis in the left knee, however,  according to Dr. 
Frets' treatment records the etiology is unknown.  Because 
the etiology of the left knee arthritis disability is unclear 
from the record, the Board finds that the duty to schedule 
the veteran for an examination has been triggered.  38 C.F.R. 
§ 3.159(c)(4)(C).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should schedule the veteran 
for a hematology examination.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
Board directs the examiner's attention to 
a May 1980 treatment in the service 
medical records and a July 11, 1996 
examination from The Austin Diagnostic 
Clinic.  The service medical records 
reveal an incident of passing out upon 
overexertion associated with sickle cell 
anemia.  However, The Austin Diagnostic 
Clinic examination asserts that the last 
flare up attributable to sickle cell 
trait was in service; currently, the 
veteran "just suffers from fatigue."  
The examiner's report should fully set 
forth all current complaints and the 
extent of any symptomatology associated 
with sickle cell disease.  Finally, the 
examiner should opine as to whether it as 
likely as not that the veteran still has 
sickle cell disease, if so, is it active, 
in remission, or related to the sickle 
cell anemia diagnosed in service?.

3.  The RO should then schedule the 
veteran for an orthopedic examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's attention is directed to 
veteran's entrance examination where he 
did not check off a history arthritis; 
treatment records from April 1977 
recounting a high school knee injury; and 
Dr. Frets' July 1996 treatment records 
finding that the etiology of the 
veteran's arthritis is unknown.  The 
examiner's report should fully set forth 
all current complaints, and should 
describe in detail the extent of any 
functional loss due to the veteran's left 
knee arthritis.  In addition, the 
examiner should express an opinion as to 
whether it as likely as not that the 
veteran incurred or aggravated his left 
knee arthritis while in service.

4.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




